RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2271-19T2

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

J.A.,

          Defendant-Respondent,

and

P.A., SR.,

     Defendant.
___________________________

IN THE MATTER OF THE
GUARDIANSHIP OF P.A., JR.,
A.P,A., A.J.A. and S.A., minors.
___________________________

                   Submitted November 16, 2020 – Decided December 21, 2020

                   Before Judges Gooden Brown and DeAlmeida.
              On appeal from the Superior Court of New Jersey,
              Chancery Division, Family Part, Ocean County, Docket
              No. FG-15-0065-19.

              Joseph E. Krakora, Public Defender, attorney for
              appellant (Sigrid S. Franzblau, Designated Counsel, on
              the briefs).

              Gurbir S. Grewal, Attorney General, attorney for
              respondent (Sookie Bae, Assistant Attorney General, of
              counsel; Joann M. Corsetto, Deputy Attorney General,
              on the brief).

              Joseph E. Krakora, Public Defender, Law Guardian,
              attorney for minors P.A., Jr. and A.P.A. (Meredith
              Alexis Pollock, Deputy Public Defender, of counsel;
              Margo Hirsch, Designated Counsel, on the brief).

              Joseph E. Krakora, Public Defender, Law Guardian,
              attorney for minors A.J.A. and S.A. (Meredith Alexis
              Pollock, Deputy Public Defender, of counsel; Todd
              Wilson, Designated Counsel, on the brief).

PER CURIAM

        Defendant J.A. appeals from a January 21, 2020 order of the Family Part

terminating her parental rights to her four children, P.A., Jr., A.P.A., A.J.A., and

S.A.1 The children's father, defendant P.A., Sr., voluntarily surrendered his

parental rights on November 13, 2019, and is not a party to this appeal. After a

five-day trial, Judge Madelin F. Einbinder issued an oral opinion concluding



1
    We use initials to protect the anonymity of the children. R. 1:38-3(d).
                                                                            A-2271-19T2
                                         2
that the Division of Child Protection and Permanency (DCPP or Division) had

satisfied all four prongs of the test set forth in N.J.S.A. 30:4C-15.1(a), justifying

termination of J.A.'s parental rights. We affirm.

                                         I.

      The following facts are derived from the record. DCPP first became

involved with J.A. after P.A., Jr.'s birth on March 19, 2010, when it received a

referral from the hospital reporting concerns of J.A.'s illicit drug use throughout

her pregnancy. Upon investigation, the Division determined J.A. had been

abusing methadone, but was actively engaged in addiction services.

      On February 27, 2017, the Division received a second referral following

the birth of J.A.'s fourth child, S.A., who was born prematurely with a club foot

and treated for neonatal abstinence syndrome. DCPP found both parents had a

history of substance abuse and the children's school reported poor attendance,

but found the children were neither abused nor neglected and the parents rejected

the Division's request to undergo substance abuse evaluations.

      During the following months, DCPP investigated three additional referrals

concerning allegations of neglect, substance abuse, and the family's

deteriorating financial situation. The Division learned the family was homeless

and that Ocean County Board of Social Services had placed them in a hotel, but


                                                                             A-2271-19T2
                                         3
found no evidence to indicate neglect. However, DCPP enrolled J.A. in an

intensive outpatient program after receiving a report from the methadone clinic

that she tested positive for cocaine seven times in the previous few weeks.

      DCPP received another referral on February 20, 2018, from P.A., Jr. and

A.P.A.'s elementary school principal alleging that the children were sent to

school dirty and hungry, and that their attendance was poor. DCPP caseworkers

went to the family's motel and did not observe any safety concerns.

      On April 17, 2018, the principal called the State child abuse hotline to

report concern for the children and that nobody picked them up from school.

The principal went to the family's motel and found the two younger children,

A.J.A. and S.A., in the care of two adults, C.W. and M.F., whom the DCPP

described as "not adequate caregivers." Background checks of C.W. and M.F.

revealed a criminal history and an open case with DCPP regarding the death of

their own child.

      M.F. informed DCPP caseworkers that P.A., Sr. had been arrested the

previous night and that J.A. had not returned home or contacted M.F. to say




                                                                        A-2271-19T2
                                       4
when she would return. M.F. also informed the caseworkers that J.A. and P.A.,

Sr. seemed to be on drugs. DCPP effectuated a "Dodd removal" of the children. 2

      DCPP eventually learned that P.A., Sr. was charged with possession of

cocaine and paraphernalia and was in jail. J.A. was charged with possession of

a switchblade and brass knuckles.

      On April 18, 2018, the Division filed a complaint for custody of the

children. The trial court approved the removal and immediately placed the four

children in the custody of the Division.

      DCPP placed the children in a non-relative resource home. A doctor

evaluated the children and expressed concerns about medical neglect because

J.A. and P.A., Sr. had not obtained recommended treatment for S.A.'s club foot

or possible kidney disorder.

      Following the children's removal, J.A. was noncompliant with her

methadone program. She completed a drug screen on April 27, 2018, and tested

positive for opiates, benzodiazepines, amphetamines, and methadone after

missing nine days of methadone dosing and outpatient treatment. A substance

abuse evaluation was scheduled for May 3, 2018, but when the Division


2
  A "Dodd removal" is the emergency removal of a child from the home without
a court order pursuant to N.J.S.A. 9:6-8.21 to -8.82, known as the Dodd Act.
N.J. Div. of Youth & Family Servs. v. P.W.R., 205 N.J. 17, 26 n.11 (2011).
                                                                       A-2271-19T2
                                       5
caseworker arrived at the motel, J.A. did not answer the door or respond to

telephone calls or text messages. The evaluation was rescheduled for May 14,

but again, J.A. failed to appear.

      When J.A. finally completed a substance abuse evaluation on May 31,

2018, she admitted to abusing her prescribed Adderall and using fentanyl and

cocaine. The Division referred J.A. to intensive outpatient treatment for opioid,

methamphetamine, and cocaine use. She was noncompliant with treatment.

      During the following months, J.A. continued to abuse substances and

change residences frequently.       The Division referred J.A. for counseling

services. The counselor reported that J.A.'s most pressing issues were insecure

housing, substance abuse, and unstable mental health. J.A. eventually ended

counseling services because she was unwilling to keep up with scheduling.

      On October 14, 2018, J.A. was arrested for shoplifting and providing false

information to the police. After J.A. was released from jail, she enrolled in drug

and mental health treatment on October 23, 2018.         However, the program

reported that she was not attending treatment sessions and tested positive for

numerous drugs, including methamphetamine. J.A.'s treatment was ultimately

terminated on January 2, 2019, due to her noncompliance.




                                                                          A-2271-19T2
                                        6
      On February 19, 2019, the court ordered both parents to comply with

substance abuse evaluations and recommended treatment. One week later, J.A.

was arrested for drug offenses after police found her sleeping in a car in a

parking lot after using crystal methamphetamine.         J.A. told the Division

caseworker she decided to "get high after having a terrible visit with the

children." J.A. was released from jail and referred for numerous substance abuse

evaluations, which she failed to attend despite multiple requests by DCPP

caseworkers.

      A few weeks later, J.A. again tested positive for methamphetamine. J.A.

reported to a Division caseworker that she used crystal methamphetamine, fell

asleep in a parking lot, and woke up to paramedics trying to administer Narcan.

J.A. also stated she was using crystal methamphetamine to numb herself and

admitted to hearing voices when she was high. The caseworker met with J.A.

and her treatment counselor to try to locate an inpatient placement. They

arranged for J.A. to be admitted for detoxification and residential treatment, but

she did not show up.

      On April 16, 2019, J.A. failed to appear for the permanency hearing and

the court approved the permanency plan of termination of J.A.'s and P.A., Sr.'s

parental rights to the children followed by adoption. A.J.A. and S.A. resided in


                                                                          A-2271-19T2
                                        7
the same resource home since their April 2018 removal. Their resource parents,

T.W. and E.W., expressed an unequivocal intent to adopt both children. P.A.,

Jr. and A.P.A. moved from home to home due to behavioral issues, then settled

in placement with their maternal uncle W.G.

      DCPP terminated J.A.'s individual therapy services in September 2019

due to noncompliance. J.A. failed to attend her intake appointment, was difficult

to contact, and visited the children inconsistently. DCPP referred J.A. for a

psychological and bonding evaluation with David R. Brandwein, Psy.D., but she

failed to attend appointments in September and November 2019.

      Dr. Brandwein conducted bonding evaluations of A.J.A. and S.A. with

their resource parents and found both children were securely bonded to T.W.

and E.W. He recommended A.J.A. and S.A. be placed in the guardianship of

the Division for the purpose of adoption by T.W. and E.W.

      Dr. Brandwein also conducted bonding evaluations of P.A., Jr. and A.P.A.

with their maternal uncle W.G. Dr. Brandwein found that the children were

developing a bond with W.G., and that W.G. demonstrated the ability to parent

and interact appropriately with the children. Based on his review of the Division

record and J.A.'s ongoing failure to resolve the issues that led to the removal,




                                                                         A-2271-19T2
                                       8
Dr. Brandwein recommended the termination of parental rights as to P.A., Jr.

and A.P.A., followed by their adoption by the maternal uncle. 3

      During a five-day trial, the court heard from five witnesses on behalf of

the Division. Dr. Brandwein qualified as an expert in the field of forensic and

clinical psychology and testified about the bonding evaluations of the children

with their respective caregivers. W.G. testified to his experience of caring for

P.A., Jr. and A.P.A. during the past four months and his commitment to adopting

the children. T.W. testified to his commitment to adopt A.J.A. and S.A. and his

desire to maintain their sibling relationship with P.A., Jr. and A.P.A.         In

addition, two DCPP caseworkers provided testimony regarding the Division's

involvement with the family, including the extensive services provided to J.A.

and her history of noncompliance with substance abuse treatment.

      J.A. testified on her own behalf and admitted abusing drugs as recently as

November 2019, over a year and a half after her children were removed from

her care. The law guardian did not submit evidence or present any witnesses

but joined the Division in advocating for termination of J.A.'s parental rights.



3
  During the pendency of this appeal, the permanency plan for P.A., Jr. and
A.P.A. changed. We denied J.A.'s motion for a remand and noted she could
move to intervene in the then-pending guardianship matter concerning those
children.
                                                                          A-2271-19T2
                                        9
      The trial court issued a comprehensive oral opinion concluding DCPP

satisfied the four-prong statutory criteria by clear and convincing evidence for

termination of J.A.'s parental rights. The court entered a January 21, 2020 order

terminating J.A.'s parental rights to her four children.

      This appeal follows.      J.A. makes the following arguments for our

consideration.

            THE TRIAL COURT ERRED IN FINDING THAT
            DCPP CARRIED ITS CLEAR AND CONVINCING
            BURDEN OF PROOF UNDER N.J.S.A. 30:4C-
            15.1(a).

            A.  THE TRIAL COURT ERRED IN FINDING
            PRONG THREE WAS SATISFIED BECAUSE DCPP
            DID NOT MAKE A REASONABLE EFFORT TO
            PROVIDE SERVICES, INCLUDING COURT-
            ORDERED SERVICES, TO J.A.

            B.  THE   TRIAL   COURT   ERRED IN
            CONCLUDING THAT TERMINATION WOULD
            NOT DO MORE HARM THAN GOOD.

                                        II.

      Our scope of review on appeal from an order terminating parental rights

is limited. N.J. Div. of Youth & Family Servs. v. G.L., 191 N.J. 596, 605 (2007).

We will uphold a trial judge's factfindings if they are "supported by adequate,

substantial, and credible evidence." N.J. Div. of Youth & Family Servs. v. R.G.,

217 N.J. 527, 552 (2014). "We accord deference to factfindings of the family

                                                                         A-2271-19T2
                                       10
court because it has the superior ability to gauge the credibility of the witnesses

who testify before it and because it possesses special expertise in matters related

to the family." N.J. Div. of Youth & Family Servs. v. F.M., 211 N.J. 420, 448

(2012); see Cesare v. Cesare, 154 N.J. 394, 413 (1998). "[T]he trial court's

factual findings 'should not be disturbed unless they are so wholly unsupportable

as to result in a denial of justice.'" In re Guardianship of J.N.H., 172 N.J. 440,

472 (2002) (quoting In re Guardianship of J.T., 269 N.J. Super. 172, 188 (App.

Div. 1993)). No deference is given to the court's "interpretation of the law"

which is reviewed de novo. D.W. v. R.W., 212 N.J. 232, 245-46 (2012).

      When terminating parental rights, the court focuses on the "best interests

of the child standard" and may grant a petition when the four prongs set forth in

N.J.S.A. 30:4C-15.1(a) are established by clear and convincing evidence. In re

Guardianship of K.H.O., 161 N.J. 337, 347-48 (1999). N.J.S.A. 30:4C-15.1(a)

requires the Division to prove:

            (1)    The child's safety, health, or development has
                   been or will continue to be endangered by the
                   parental relationship;

            (2)    The parent is unwilling or unable to eliminate the
                   harm facing the child or is unable or unwilling to
                   provide a safe and stable home for the child and
                   the delay of permanent placement will add to the
                   harm. Such harm may include evidence that
                   separating the child from his resource family

                                                                           A-2271-19T2
                                       11
                   parents would cause serious and enduring
                   emotional or psychological harm to the child;

            (3)    The division has made reasonable efforts to
                   provide services to help the parent correct the
                   circumstances which led to the child's placement
                   outside the home and the court has considered
                   alternatives to termination of parental rights; and

            (4)    Termination of parental rights will not do more
                   harm than good.

These four prongs "are not discrete and separate; they relate to and overlap with

one another to provide a comprehensive standard that identifies a child's best

interests." K.H.O., 161 N.J. at 348.

      J.A. challenges only the court's determination that DCPP satisfied the

third and fourth prongs of the statutory test. Specifically, she argues prong three

was not met because the Division did nothing to help her secure a suitable living

arrangement or treatment. In addition, J.A. argues prong four was not met

because the Division failed to produce comparative bonding evaluations.

      Under prong three, DCPP's efforts must be analyzed "with reference to

the circumstances of the individual case[,]" including the parent's degree of

participation. In re Guardianship of DMH, 161 N.J. 365, 390 (1999). N.J.S.A.

30:4C-15.1(c) defines reasonable efforts as those reasonable "attempts by an

agency authorized by [DCPP] to assist the parents in remedying the


                                                                           A-2271-19T2
                                       12
circumstances and conditions that led to the placement of the child and in

reinforcing the family structure . . . ." The statute sets forth examples of

"reasonable efforts," including but not limited to:

            (1)    consultation and cooperation with the parent in
                   developing a plan for appropriate services;

            (2)    providing services that have been agreed upon, to
                   the family, in order to further the goal of family
                   reunification;

            (3)    informing the parent at appropriate intervals of
                   the child's progress, development, and health;
                   and

            (4)    facilitating appropriate visitation.

            [Ibid.]

      After carefully reviewing the record in light of these legal principles, we

conclude that substantial credible evidence supports Judge Einbinder's thorough

and well-reasoned decision. There is no basis for us to disturb her determination

that the Division satisfied each of the statutory prongs by clear and convincing

evidence and that termination of J.A.'s parental rights was warranted.

      We add only the following comments. The record demonstrates DCPP

offered J.A. numerous opportunities to help secure a suitable living arrangement

and address her mental health and substance abuse issues. J.A., however, never

followed through with an application for housing through social services, a safe

                                                                         A-2271-19T2
                                        13
house residence, or inpatient treatment. J.A. did nothing to secure a safe and

secure home for her children.

      In addition, the Division offered J.A. transportation, therapeutic

visitation, counseling, psychological evaluations, mental health services and

bonding evaluations.    Most importantly, DCPP provided extensive services

targeting substance abuse, which is the root of J.A.'s parenting deficit. The

Division referred J.A. to numerous programs for inpatient treatment, partial

care, intensive outpatient treatment and in-home therapy. J.A. either did not

respond or was quickly discharged from programs for failing to attend and

continuing her drug use.

      It is apparent that J.A. suffers from serious mental health and substance

abuse issues that likely explain her unwillingness or inability to participate in

the services needed to become a reliable parent to her four children. Her failure

to participate in services, even if arising from her illnesses, does not negate the

reasonable efforts the Division made to reunify J.A. with her children.

      We also agree with the trial court's conclusion that DCPP satisfied prong

four of the statute. To satisfy the fourth prong, the court must find termination

will not do more harm than good to the children. N.J.S.A. 30:4C-15.1(a)(4).

This prong does not require a showing that no harm will befall the children from


                                                                           A-2271-19T2
                                       14
the termination of their parent's rights. K.H.O., 161 N.J. at 355. "[T]he risk to

children stemming from the deprivation of the custody of their natural p arent

inheres in the termination of parental rights and is based on the paramount need

the children have for permanent and defined parent-child relationships." J.N.H.,

172 N.J. at 478.

      The trial court specifically ordered J.A. to attend the scheduled

evaluations and set forth the dates. The court credited testimony from two

Division caseworkers that they scheduled bonding evaluations and notified J.A.

of the dates, but J.A. did not attend. In addition, Dr. Brandwein testified that

J.A. failed to appear for her scheduled psychological and bonding evaluations

on September 9, 2019, and the rescheduled appointment on November 6, 2019.

      The Division presented the undisputed expert opinion of Dr. Brandwein,

who found that A.J.A. and S.A. were bonded to their resource parents and would

suffer harm if removed from their care. He was unable to assess their attachment

to J.A. because she failed to attend the evaluation, which he felt was indicative

of her inability to meet her own needs. As a result, Dr. Brandwein recommended

A.J.A. and S.A. be freed for adoption by their resource parents, and opined

termination of J.A.'s parental rights would not do more harm than good.




                                                                          A-2271-19T2
                                      15
      Regarding P.A., Jr. and A.P.A., Dr. Brandwein testified that although the

children were only in the care of their maternal uncle for a few months, W.G.

appeared to be a good match and there seemed to be a "developing bond." Dr.

Brandwein opined that W.G. "appears to be the only one planning for

permanency for these children. He takes them in. He's committed to them

through thick and thin . . . [a]nd he has the type of temperament as a parent that

they need . . . ." Dr. Brandwein further testified that "the option that would do

more good than harm would be for W.G. to adopt his great niece and neph ew."

The court found "Dr. Brandwein was unequivocal in his testimony" that P.A.,

Jr. and A.P.A. would not suffer more harm than good should their mother's

parental rights be terminated.

      Affirmed.




                                                                          A-2271-19T2
                                       16